The plaintiff in error, hereinafter *Page 303 
called defendant, was convicted in the county court of Mayes county on a charge of having possession of mash fit for distillation, and was sentenced to pay a fine of $250 and to serve 30 days in the county jail.
Judgment was rendered on April 10, 1926. The appeal was lodged in this court July 21, 1926. No notice of appeal as required by section 2809, Comp. Stat. 1921, appears in the record, nor has any been filed in this court. Nor has any summons in error been issued and served, nor has the Attorney General entered any general appearance or waived summons in error. At the time judgment was entered, defendant gave notice in open court of intention to appeal, evidently having in mind section 782, Comp. Stat. 1921. Section 782 relates solely to appeals in civil cases, and has no application to criminal cases. It does not repeal section 2809, supra. Merritt v. State, 35 Okla. Cr. 194,249 P. 436.
The attempted appeal is dismissed.